Exhibit 10.1

 

FIRST AMENDMENT TO

RIGHT OF FIRST OFFER AGREEMENT

 

This FIRST AMENDMENT TO RIGHT OF FIRST OFFER AGREEMENT (this “Amendment”), is
made and entered into as of February 14, 2019, by and between Clearway Energy
Group LLC (“CEG”) and Clearway Energy, Inc. (“CWEN”).

 

RECITALS

 

WHEREAS, CEG (formerly known as Zephyr Renewables LLC) and CWEN (formerly known
as NRG Yield, Inc.) entered into a Right of First Offer Agreement as of
August 31, 2018 (the “Agreement”); and

 

WHEREAS the Parties desire to amend certain provisions of the Agreement as more
particularly set forth in this Amendment;

 

NOW THEREFORE, for mutual and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.              Amendment

 

a.              Section 1.1.  The following terms shall be inserted in the list
of terms in alphabetical order:

 

i.      “Mililani I” consists of 100% of the membership interests in Mililani I
Renewables, LLC, which in turn owns 100% of the membership interests in Mililani
I Solar Holdings, LLC, which in turn owns 100% of the membership interests in
Mililani I Solar, LLC.

 

ii.   “Waiawa” consists of 100% of the membership interests in Waiawa Renewables
LLC, which in turn owns 100% of the membership interests in Waiawa Solar
Holdings LLC, which in turn owns 100% of the membership interests in Waiawa
Solar Power LLC.

 

b.              Section 2.1.  The first sentence of Section 2.1 shall be deleted
in its entirety and replaced with the following: “During the Term, Zephyr hereby
grants to Yield and its Subsidiaries a right of first offer on any proposed
Transfer of each of Kawailoa, Oahu, Langford, Mesquite Star, Mililani I, Waiawa,
Carlsbad (but only if Zephyr or one of its Subsidiaries has acquired Carlsbad
following the assignment of NYLD Op’s rights and obligations under the Carlsbad
Drop Down PSA pursuant to Section 6.04 of the Carlsbad Drop Down PSA) and the
Solar Portfolio (the “Zephyr ROFO Assets”

 

--------------------------------------------------------------------------------



 

2.                                      Entire Agreement and Amendments.  This
Amendment shall become effective as of the date hereof.  No modification or
amendment of this Amendment shall be binding unless evidenced in a writing
signed by the parties.  Except as amended herein by this Amendment, the
Agreement shall remain in full force and effect.  Capitalized terms used herein,
and not otherwise defined, shall have the same meanings as set forth in the
Agreement.

 

3.                                      Choice of Law.  This Amendment shall be
governed in accordance with the laws of the jurisdiction specified in the
Agreement.

 

4.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which is an original and all of which
together constitute one and the same instrument.  A signature on a copy of this
Amendment received by any party by facsimile or .PDF document is binding upon
the other parties as an original.  Each party agrees that a photocopy of such
facsimile or .PDF document may also be treated by the parties as a duplicate
original.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.

 

 

 

 

CLEARWAY ENERGY GROUP LLC

 

CLEARWAY ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Craig Cornelius

 

By:

/s/ Christopher S. Sotos

 

 

 

 

 

Name:

Craig Cornelius

 

Name:

Christopher S. Sotos

 

 

 

 

 

Its:

Chief Executive Officer

 

Its:

President & CEO

 

--------------------------------------------------------------------------------